Citation Nr: 0012068	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-33 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a right arm 
disorder.  

2. Entitlement to service connection for a left arm disorder.  

3. Entitlement to service connection for a right leg 
disorder.  

4. Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  

5. Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
February 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an April 1997 rating decision, 
in which the RO denied the veteran's claims for service 
connection, inter alia, for a bilateral arm disorder, right 
leg disorder, and PTSD.  The veteran was also denied an 
increased (compensable) rating for a left ear hearing loss, 
the effective date of which was March 1972.  The veteran 
filed an NOD in August 1997, and the RO issued an SOC in 
September 1997.  The veteran filed a substantive appeal in 
December 1997.  

REMAND

A review of the veteran's claims file reflects that, in 
August 1972, he was service connected for left ear hearing 
loss.  The disability was determined to be noncompensable, 
effective from March 1972.  In May 1991, the veteran filed a 
claim of service connection for PTSD.  In February 1992, he 
was notified by letter from the RO that he needed to submit 
evidence in support of his claim.  The veteran did not submit 
any evidence, and he was subsequently notified by letter in 
April 1972 that his claim for PTSD had been denied.  The 
veteran was notified of his appellate rights, and did not 
file an appeal.  

In January and February 1997, the veteran underwent a series 
of VA examinations.  In particular, he was found to suffer 
from sensorineural hearing loss in his left ear, with a pure 
tone average of 58 decibels and hearing discrimination of 80 
percent.  In addition, an examination of his joints revealed 
no abnormalities.  Furthermore, the veteran was diagnosed 
with PTSD as a result of his report of stressors while 
serving in Vietnam.  He reported to the examiner that he was 
involved in several combat operations, and saw numbers of 
dead and mutilated bodies.  

In an April 1997 rating decision, the RO denied the veteran's 
claims for service connection, inter alia, for a bilateral 
arm disorder, right leg disorder, and PTSD.  The veteran was 
also denied an increased (compensable) rating for left ear 
hearing loss.  Thereafter, the veteran perfected an appeal as 
to these issues, and, in his VA Form 9 (Appeal to Board of 
Veterans' Appeals), dated in December 1997, he noted, "I 
desire a personal hearing before the Hearing Officer at the 
PVAROIC [i.e., the Philadelphia VA Regional Office and 
Insurance Center]."  In reviewing the record, the Board 
finds that such a hearing was never scheduled, nor do we see 
an indication that the veteran subsequently withdrew his 
request for a personal hearing.  Thus, final appellate 
consideration of the veteran's claims cannot yet proceed 
without him first being provided an opportunity to give oral 
argument and testimony with respect to his appeal.  38 
U.S.C.A. § 7107(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
20.700 (1999).  

Therefore, further appellate consideration will be deferred 
and the appeal is REMANDED to the RO for the following 
action:

1. A hearing at the RO before a local 
hearing officer should be scheduled, 
and the veteran and his representative 
should be notified of the date and 
time of such hearing.  The veteran 
should be advised that he is free to 
submit any additional relevant 
evidence at the time of his hearing.  

2. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Upon completion of the 
requested development, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order, following appropriate 
appellate procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




